Citation Nr: 1233413	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disorder.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disorder.

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety disorder.

4. Entitlement to service connection for a heart disorder, to include a heart murmur.

5. Entitlement to service connection for variococele.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for a skin disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2006 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that on his substantive appeal (VA Form 9) in April 2007, the Veteran requested a hearing before a Veterans Law Judge (VLJ), via video-conference.  The hearing was held in March 2008 that addressed issues four through seven.  However, since that time the VLJ who presided over the hearing has left the Board.  The law provides that the VLJ who conducts a hearing must participate in any decision made on the appeal.  38 U.S.C.A. § 7 .107(c); 38 C.F.R. 
§ 20.707.  Accordingly, in May 2012, the Board informed the veteran that the VLJ was not available to adjudicate his claim, and that he was entitled to another hearing if he so chose.  In June 2012, he responded that he wanted another hearing before a VLJ via video-conference.  In addition, in conjunction with his appeal of issues one through three, the Veteran requested a video-conference hearing in his June 2010 VA Form 9.

A hearing on appeal will be granted if a veteran, or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  Prejudicial failure to provide a hearing upon request is a violation of due process and is grounds upon which a Board decision may be vacated.  38 C.F.R. § 20.904 (2011).  However, this hearing must be scheduled by the agency of original jurisdiction, and so a remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704. 
  
Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a VLJ at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  A copy of this notification should be associated with the claims file. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


